Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it does not support the limitations of claims 2 and 5, noting particularly that the embodiment having an attachment ring is not disclosed as also including a supply of tissues or wipes or being configured to retain the convenience product in a continuous, z-fold, or c-fold format.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 2  
	The disclosure does not disclose an embodiment including a ring for retaining a handkerchief in combination with the reservoir being for retaining tissues or wipes.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1 and 11 
	The claim first recites that the dispensing component includes a reservoir for retaining a convenience product and an opening for dispensing it, then later recites an attachment ring for retaining a handkerchief. It is unclear whether the handkerchief constitutes the convenience product (this renders the recitation that the reservoir is functionally for retaining a convenience product redundant) or if the claim should be taken to require a convenience product in addition to the handkerchief (although there is no disclosure of both a handkerchief and a second convenience product).
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 5  
	It is unclear how this claim should be interpreted in light of the ambiguity of claim 1, noting that a handkerchief is capable of being retained in any of the three listed formats (a handkerchief is ordinarily a continuous structure which meets the claim limitation and is also capable of being folded in the claimed manner, and so inherently meets the limitations of claim 5). 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-3, 5-8, and 12-15  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent #2001-180769 to Soga (Soga) in view of U.S. Patent #9,010,592 to Toon (Toon) and/or U.S. Patent #9,968,179 to Patel (Patel), either alone or further in view of U.S. Patent Publication #2002/0000455 to Condliff (Condliff).
With Respect to Claim 1  
A portable dispenser comprising: a dispensing component (11); and wherein the dispensing component comprises a reservoir (open interior area of handkerchief storage unit 41 or this in combination with tissue storage unit 31) for retaining a convenience product (capable of this use which is also the intended use), an opening (41a or 31a) for dispensing the convenience product, and an attachment ring (connecting ring hook 51a, see [0007] for 51a being on the inner surface of 41) positioned within the reservoir for retaining a handkerchief (capable of this use, which is also the intended use, see e.g. [0009]); but does not disclose a band or the dispensing component integrated into a portion of the band.
	However, Toon discloses forming a similar handkerchief dispenser integrated into a portion of a band (70) in order to allow for carrying the handkerchief on a user’s wrist; Patel discloses forming a similar tissue dispenser integrated into a portion of a band (102) in order to allow for carrying the tissue dispenser on a user’s wrist.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Toon and/or Patel, to integrate the dispensing component of Soga into a band as taught by either/both references, in order to allow for carrying the dispenser on a user’s wrist and/or for the other benefits disclosed by either reference or obvious for this structure (e.g. hands free carrying, easy access to the handkerchief/tissues, etc). 
	For clarity, see the 112 2nd paragraph rejection above for ambiguity as to whether the claim requires the functionality of carrying both a handkerchief and an additional convenience produce, this rejection encompasses either the handkerchief being the convenience product, or the reservoir encompassing the entire interior of 31/41 which is separated into two compartments, with the reservoir having the ring capable of holding the handkerchief in one compartment of the reservoir and a convenience product (e.g. a tissue holder) in the other compartment of the reservoir.
Alternately, to the degree that the connecting ring hook is not shown and is not described in detail, Condliff discloses the use of a connecting ring hook structure (40) to connect to a connecting ring (52) on a cloth square similar to a handkerchief, which provides sufficient evidence of the obviousness of using a ring as a fastener to attach the handkerchief and/or motivation to use such a fastener as a mere selection of an art appropriate fastener to use or at most a mere substitution of one art known fastener for another.
With Respect to Claim 2  
The portable dispenser of claim 1, wherein the convenience product is a supply of tissues or wipes (41 is capable of this use; alternately 31 is capable of this use which is also the intended use).  
With Respect to Claim 3  
The portable dispenser of claim 1, wherein the band comprises a first end and a second end cooperating with one another to form a closure (noting Toon 72/74 and Patel 104/106/108).  
With Respect to Claim 5  
The portable dispenser of claim 1, wherein the reservoir is configured to retain the convenience product in a continuous format, a Z fold format or a C fold format (it is capable of this use, noting also that the handkerchief as shown is in a continuous format).  
With Respect to Claim 6  
The portable dispenser of claim 1, wherein the band is flexible and configured to extend around an appendage of a wearer (per Toon and/or Patel).  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent #2001-180769 to Soga (Soga) in view of U.S. Patent #9,968,179 to Patel (Patel) either alone or further in view of U.S. Patent Publication #2002/0000455 to Condliff (Condliff) or Japanese Patent #2001-180769 to Soga (Soga)  in view of U.S. Patent #9,010,592 to Toon (Toon) and U.S. Patent #9,968,179 to Patel (Patel), either alone or further in view of U.S. Patent Publication #2002/0000455 to Condliff (Condliff) as applied to claim 1 above.

With Respect to Claim 7  
The portable dispenser of claim 1, and Patel discloses making openings into the reservoir/cavity closable (noting closure member 112 on the first or second end and closure 118 for slit 116), but the combination does not disclose wherein the dispensing component further comprises a closure element for securing the opening.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure to make other openings closable, to make the dispensing opening (110) closable as well (e.g. via a zipper, hook and loop, or other disclosed means or any suitable art known closure mechanism), in order to allow for closing the dispensing opening to protect the contents and/or avoid inadvertent dispensing.
With Respect to Claim 8  
The portable dispenser of claim 7, wherein the closure element is a zipper, a resealable adhesive, or a hook and loop fastener system (e.g. per Patel’s disclosure of zip lock/zipper, adhesive, or hook and loop fastener).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent #2001-180769 to Soga (Soga) in view of U.S. Patent Publication #2002/0084279 to Lickstein (Lickstein) and/or U.S. Patent #5,127,545 to French (French), in combination with U.S. Patent Publication # 2019/0021418 to Jury (Jury), either alone or also in view of U.S. Patent #9,010,592 to Toon (Toon) and/or U.S. Patent Publication #2002/0000455 to Condliff (Condliff).
With Respect to Claim 11  
Soga discloses a portable dispenser comprising: a dispensing component (11); and wherein the dispensing component comprises a reservoir (open interior area of handkerchief storage unit 41 or this in combination with tissue storage unit 31) for retaining a convenience product, an opening (41a or 31a) for dispensing the convenience product, and an attachment ring (connecting ring hook 51a, see [0007] for 51a being on the inner surface of 41) positioned within the reservoir for retaining a handkerchief; but does not disclose a closure element for closing the opening, a band comprising a first end and a second end cooperating to form a circumferentially extending band or the dispensing component removably mounted on a portion of the band wherein the band further comprises a dispensing component attachment element for magnetically engaging the dispensing component, the dispensing component attachment element positioned centrally between the first end and the second end of the band.
	However, Lickstein discloses forming a similar dispensing component for holding tissues and similar items removably mounted to a band (200) comprising a first end and a second end cooperating to form a circumferentially extending band (see e.g. 80/82/85/87, FIG. 5 or 32-35, FIG. 1), the band also comprising a dispensing component attachment element for engaging the dispensing component, the dispensing component attachment element (196) positioned centrally between the first end and the second end of a band (200, FIG. 6); Lickstein also discloses a closure mechanism to close openings into the reservoir. It is noted that Lickstein discloses attaching the container/dispenser (20) using hook and loop fasteners, buckle, zipper, or other suitable fasteners. 
French discloses forming a similar dispensing component (10/30/40/50/60) including hook and loop fastener (46) to allow attachment to a user worn structure/garment or attached to a band (16), as well as a closure mechanism (18, 20) for closing the dispenser opening. It is noted that French discloses that the means for connecting the pouch can be any form (hook and loop being only one of several examples given).
Jury discloses that magnets are an art known substitute for hook and loop fastener and various other fasteners ([0033]) as well as specifically using mating magnets to removably attach a container/dispenser for wipes or similar items to a user ([0033]). 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given Lickstein’s disclosure of a dispensing component very similar to the Soga dispenser which is removably attached to a band and/or French’s disclosure of forming a similar dispensing component with hook and loop fastener to allow for detachable attachment to a user worn object or other structure, to add a band and mating fastener like that of Lickstein and/or French to the Soga structure in order to allow for removably attachment of the dispenser to a user worn band and/or other structures as desired by the user. It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Lickstein and/or French of openings into the reservoir being closable, to add a closure element (e.g. the flap of French, or any other art known closure mechanism) to the dispensing opening, in order to allow for closing the dispensing opening to protect the contents and/or avoid inadvertent dispensing.
	It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Jury, to use magnets to attach the dispenser to the band, as a mere selection of an art appropriate attachment mechanism to use or at most a mere substitution of one art known fastener for another.
	Alternately, Toon discloses a similar handkerchief dispenser attached to a band (70) in order to allow for carrying the handkerchief on a user’s wrist, which provides additional motivation for attaching the structure of Soga to a band for wrist attachment to a user.
Alternately, to the degree that the connecting ring hook is not shown and is not described in detail, Condliff discloses the use of a connecting ring hook structure (40) to connect to a connecting ring (52) on a cloth square similar to a handkerchief, which provides sufficient evidence of the obviousness of using a ring as a fastener to attach the handkerchief and/or motivation to use such a fastener as a mere selection of an art appropriate fastener to use or at most a mere substitution of one art known fastener for another.
With Respect to Claim 12  
The portable dispenser of 11, wherein the closure element is a zipper, a resealable adhesive, or a hook and loop fastener system (Lickstein discloses hook and loop or zipper as a closure mechanism; alternately French discloses the flap having hook and loop fastener system which is sufficient to meet the claim language).  
	Alternately, Examiner takes official notice that zippers, resealable adhesives, and/or hook and loop fasteners are art known closure mechanisms and a replacement for a closure flap, and so it would have been obvious to use any of these as the closure mechanism of the combination, for the art known benefits of that mechanism and/or as a mere selection of an art appropriate attachment mechanism or at most a mere substitution of one art known closure mechanism for another.
With Respect to Claim 13  
The portable dispenser of claim 11, wherein the first end and the second end cooperate with one another to form a closure.  
With Respect to Claim 14  
The portable dispenser of claim 13, wherein the closure is a hook and loop fastening system (per Lickstein, French, and/or official notice).  
With Respect to Claim 15  
The portable dispenser of claim 13, and Lickstein discloses that the fasteners may be any suitable fasteners ([0021]) and French discloses that hook and loop fastener is only an example means for connecting the strap ends, but does not disclose wherein the closure is magnetic.  
However, Examiner takes official notice that magnetic attachment mechanisms are an art known substitute for hook and loop fastener and/or are known to use to connect two ends of similar bands/wristbands together, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to use a magnetic closure, for the art known benefits of magnetic closures (e.g. automatic attachment at a distance), as a mere selection of an art appropriate fastener or at most a mere substitution of one art known fastener for another.
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent #9,010,592 to Toon (Toon) in view of U.S. Patent #5,699,904 to Ikemoto (Ikemoto) and U.S. Patent #5,127,545 to French (French).  
With Respect to Claim 19  
Toon discloses a portable dispenser comprising; an adjustable wrist band (70) comprising a first end and a second end cooperating to form a circumferentially extending band connectable via a closure (72/74); and a dispensing component (22 and related structure or alternately this in combination with 25) disposed on an outer surface of the band (FIGS. 2a-3, for clarity, 25 can be considered a separate cover which is also disposed on an outer surface band or can be considered part of the dispensing component), the dispensing component comprising a cavity reservoir (noting internal portion of 22 providing space for storing the roll, axle, and other parts) for retaining a roll of a convenience product supported on a roll core (capable of this use, noting also that this is the intended use as the handkerchief is a roll of a convenience product supported on a roll core/spool 24), an opening (23a and/or 23b) for dispensing the convenience product; but does not specify the material of the cavity reservoir or how flexible/rigid it is and so does not disclose that it is nondeformable, does not specify how the axle is attached and so does not disclose the cavity reservoir comprising a pair of mounting points for retaining a roll of a convenience product supported on a roll core and wherein the pair of mounting points are configured to secure the roll core within the reservoir, or a closure element for closing the opening.
	However, Ikemoto discloses forming a similar axle structure retained in a cavity reservoir by a pair of mounting points in the cavity/reservoir (noting ring 23 and holding portion 20) which secure a roll core in the reservoir.
	French discloses forming a similar wrist mounted dispenser with a closure element (18) to cover the dispenser opening.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application to form the cavity reservoir as a nondeformable structure (i.e. out of a rigid material) in order to provide appropriate support for the roll, to prevent deformation which might damage the roll and/or make dispensing more difficult, as a mere selection of an art appropriate material (i.e. it must be made from some material and as Toon does not specify a person of ordinary skill in the art must select some material to use, e.g. any suitable rigid material) to choose and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Alternately, forming it out of a rigid/nondeformable material is “obvious to try” as a mere selection from a limited number of art known alternatives, i.e. the cavity must be either flexible/deformable or rigid/nondeformable, and it is obvious to try a rigid/nondeformable structure for the benefits of such (i.e. a rigid structure provides protection for the contents, a rigid structure will prevent the roll from being displaced in the cavity and hold it in proper alignment, etc).  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Ikemoto, to use two mounting points in the cavity/reservoir to secure the roll core in the reservoir, as a mere selection of an art appropriate number of mounting points to do so and/or a mere to provide support at both ends to secure the roll core in position.
	It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of French, to add a closure element (e.g. flap 18, although the combination also contemplates the use of other mechanisms to close the dispenser opening) to close the opening, in order to enhance aesthetic appeal, to provide a location for a pocket and/or holder for displaying articles as taught by French, to protect the interior mechanism from moisture, dirt, or debris, and/or for any other benefits of such a closure mechanism.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Japanese Patent #2001-180769 to Soga (Soga) in view of U.S. Patent #9,010,592 to Toon (Toon) and/or U.S. Patent #9,968,179 to Patel (Patel), either alone or further in view of U.S. Patent Publication #2002/0000455 to Condliff (Condliff) as applied to claim 1 above, and further in view of U.S. Patent Publication #2008/0190974 to Finn (Finn).
With Respect to Claim 5  
As an alternative to the rejection of claim 5 above, in the interests of advancing prosecution, Finn discloses forming a similar wrist mounted holder with a convenience product cavity including a convenience product wherein the convenience product is provided in one of a continuous format, a Z fold format or a C fold format (it discloses their being interconnected via perforations which indicates a continuous format).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Finn, to provide a convenience product (i.e. the tissues) as taught by Soga in a continuous format as taught by Finn, in order to have a user tear off one tissue for use and so that removing one tissue causes the next to be partially deployed as taught by Finn and/or as a mere selection of an art appropriate convenience product structure to use. 
Alternately, Finn discloses having the tissues be folded for a similar purpose and King discloses or as Applicant has not objected to the taking of official notice it is taken as admitted prior art that Z fold and C fold formats are well known in the art for such purpose, and so it would have been obvious to use a convenience product in this format for that purpose and/or as a mere selection of an art appropriate convenience product structure to use.  
Response to Arguments
Applicant’s arguments filed 6/14/2022 have been considered but are largely either not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Some of Applicant’s arguments regarding the amendment overcoming the 112 rejections are persuasive, and as those rejections are no longer present, will not be further addressed.
Applicant’s arguments regarding the amendment overcoming the previous rejections are persuasive, but see the new rejection above using additional references.
In response to Applicant’s arguments that prior art references (e.g. French or Lickstein) only disclose hook and loop and not magnetic fasteners, it is noted that both French and Lickstein disclose that hook and loop is only an example fastener, and maintains that magnetic fasteners are an obvious substitute for hook and loop fasteners, see the rejection above for details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734